         Case 1:19-cr-00239-JEJ Document 33 Filed 04/23/20 Page 1 of 20




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     :     CRIM. NO. 1:19-CR-239
                                             :
        v.                                   :     (Judge Jones)
                                             :
                                             :     (Magistrate Judge Carlson)
LUMMUMBA ANDERSON                            :

                            MEMORANDUM AND ORDER

   I.        Introduction

        Lummumba Anderson is a pretrial detainee who is incarcerated at Dauphin

County Prison awaiting trial for federal drug trafficking and firearms charges.

Anderson has a lengthy criminal history spanning over a decade, which includes

convictions for robbery, drug trafficking, assault, and destruction of property. In

addition, the instant charged offenses were allegedly committed while Anderson was

on county probation for drug offenses. Thus, Anderson is a violent criminal

recidivist and previously convicted drug trafficker who is alleged to have violated

his past supervision and engaged in acts of armed drug dealing.

        Notwithstanding this constellation of factors which cautions against

Anderson’s release pending trial, this case comes before us for consideration of a

motion for temporary release of the defendant filed pursuant to 18 U.S.C. § 3142(i),

which provides that:



                                         1
        Case 1:19-cr-00239-JEJ Document 33 Filed 04/23/20 Page 2 of 20




      The judicial officer may, . . ., permit the temporary release of the
      person, in the custody of a United States marshal or another appropriate
      person, to the extent that the judicial officer determines such release to
      be necessary for preparation of the person’s defense or for another
      compelling reason.

18 U.S.C. § 3142 (i).

      In the instant case, the “compelling reason” which the defendant asserts

justifies the defendant’s temporary release from pre-trial detention is the COVID-19

pandemic that is sweeping the nation, and the dangers of infection which may result

from close confinement in a custodial setting. This motion is fully briefed by the

parties, and we have afforded all parties the opportunity to make evidentiary

presentations in support of their respective positions regarding temporary release for

the defendant. Therefore, this motion is ripe for resolution.

      We acknowledge the gravity of the defendant’s concerns, which are shared by

all Americans as this nation faces a pandemic without precedent in the past century

of our nation’s history. In addressing the instant motion, we must assess these

individual medical concerns, apply the legal benchmarks mandated by Congress,

and weigh these concerns against the important societal interests promoted by the

Bail Reform Act, which calls for the detention of those defendants who present a

danger to the community. Having conducted an individualized assessment of the

facts and circumstances presented in this case, for the reasons set forth below it is

ordered that the motion for temporary release is DENIED.


                                          2
          Case 1:19-cr-00239-JEJ Document 33 Filed 04/23/20 Page 3 of 20




   II.      Factual Background and Procedural History

         On August 7, 2019, the defendant was charged with possession with the intent

to distribute cocaine base, possession of a firearm in furtherance of a drug trafficking

crime, and possession of a firearm by a prohibited person in violation of 21 U.S.C.

§ 841(a)(1) and 18 U.S.C. §§ 924(c) and 922(g)(1). Following the defendant’s arrest,

the United States moved pursuant to 18 U.S.C. § 3142 to detain the defendant

pending trial. Initial proceedings and a detention hearing were then conducted in this

case on October 1 and 3, 2019.

         At the time of these initial proceedings, the probation office prepared a

comprehensive pre-trial services report, which provided the following information

concerning the defendant’s social and medical history, prior history of substance

abuse, and criminal record: The defendant was twenty-seven years old at the time of

his arrest. He had been born and raised in Baltimore before moving to York,

Pennsylvania. The defendant reported having received mental health treatment since

he was a teenager and having used illicit substances but disclosed no medical

conditions or impairments.

         Anderson has a significant criminal history marked by violence and drug

dealing. His criminal history spanned almost a decade and included convictions for

robbery, possession of controlled substances and possession with intent to deliver

controlled substances, assault, and destruction of property. The pre-trial services


                                           3
        Case 1:19-cr-00239-JEJ Document 33 Filed 04/23/20 Page 4 of 20




report also recommended the defendant’s detention based upon a careful evaluation

of the following individual characteristics of the defendant: the nature of the charged

offenses and prior criminal convictions; substance abuse; history of violent behavior;

criminal association; and a pattern of similar criminal activity history.

      Following a hearing, we ordered the defendant detained pursuant to 18 U.S.C.

§ 3142, finding that the defendant presented a risk of flight and danger to the

community, and that there was no condition or combinations of conditions which

could assure the safety of the community or the defendant’s appearance in court as

required. On this score, we specifically found that the following factors supported

the pre-trial detention of the defendant: the lengthy incarceration period the

defendant faces on the charged offenses; prior criminal history; participation in

criminal activity while on probation, parole or supervision; history of alcohol or

substance abuse; and the lack of financially responsible sureties. (Doc. 17).

      The instant motion for temporary release does not focus upon or directly

challenge any of these initial detention findings or determinations. Instead, the

defendant’s motion for release rests upon a concern shared by all: the risk of

infection due to the current coronavirus pandemic. As the defendant notes, this risk

of community spread is heightened in a custodial setting, where the very nature of

confinement limits the ability of individuals to engage in the type of social isolation

that is recommended to curb the spread of this disease.


                                           4
          Case 1:19-cr-00239-JEJ Document 33 Filed 04/23/20 Page 5 of 20




      The Government, in turn, opposes this motion, arguing that the defendant has

not met his burden to justify his release pending trial. For the reasons that follow,

we agree, and the defendant’s motion will be denied.

   III.    Discussion

           A. Temporary Release Under 18 U.S.C. § 3142

      While cast as a motion seeking temporary release under 18 U.S.C. § 3142 (i),

this motion is best understood and evaluated in the context of the Bail Reform Act

as a whole. In the Bail Reform Act, 18 U.S.C. § 3141, et seq., Congress created a

comprehensive set of statutory guidelines governing release and detention decisions

for criminal cases in federal court. As one court has recently observed:

      Before this Court can turn to the analysis under 18 U.S.C. § 3142(i), it
      is essential to look at the overarching structure of the statute. The
      fundamental precept of the Bail Reform Act mandates the release of
      individuals so long as the court can be reasonably assured the defendant
      does not pose a flight risk or danger to the community. 18 U.S.C. §
      3142. To the extent that conditions, or a combination of conditions, can
      be fashioned to reasonably provide such assurances, the individual must
      be released, as detention is “the carefully limited exception.” Id.; see
      also United States v. Salerno, 481 U.S. 739, 755 (1987).

      In assessing what conditions, if any, can be fashioned, judges are
      directed to take into account available information pertaining to the
      factors identified under 18 U.S.C. § 3142(g). Those factors include the
      nature and circumstances of the offense charged, including whether it
      involves controlled substances or firearms; the weight of the evidence
      against the defendant; the defendant’s history and characteristics
      (including history relating to drug abuse, defendant’s criminal history,
      and record of appearing at court proceedings); whether the detainee was
      on probation, parole, or other court supervision at the time of the
      allegedly offensive conduct; and the nature and seriousness of the
                                          5
        Case 1:19-cr-00239-JEJ Document 33 Filed 04/23/20 Page 6 of 20




      danger to any person or the community posed by the defendant’s
      release. 18 U.S.C. § 3142(g). Ultimately, the information provided in
      each case aids in the individualized assessment that will result in the
      release or the detention of the person.

United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar. 27, 2020).

      Beyond this individualized assessment mandated by law, the Bail Reform Act

also enjoins us to weigh release and detention decisions against a series of statutory

presumptions. Principal among these presumptions which guide us in this custodial

calculus are a series of statutory presumptions in favor of detention for defendants

charged with violent crimes, serious drug trafficking offenses, or crimes involving

the sexual exploitation of the most vulnerable in society, our children. As to these

defendants, “[s]ubject to rebuttal by the person, it shall be presumed that no

condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of the community if the judicial officer finds that

there is probable cause to believe that the person committed,” one of these

enumerated offenses. 18 U.S.C. § 3142 (e)(3). In this regard, it is also well-settled

that an “indictment [charging an enumerated offense] is sufficient to support a

finding of probable cause triggering the rebuttable presumption of dangerousness

under § 3142(e).” United States v. Suppa, 799 F.2d 115, 119 (3d Cir. 1986).

      Cast against this comprehensive statutory scheme prescribing the procedure

for making initial bail and detention decisions, § 3142(i) constitutes a limited safety

valve provision, enabling courts to re-examine detention decisions “to the extent that
                                          6
          Case 1:19-cr-00239-JEJ Document 33 Filed 04/23/20 Page 7 of 20




the judicial officer determines such release to be necessary for preparation of the

person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i). Until

recently, there was a relative paucity of case law construing for us what would

constitute a “compelling reason” justifying the temporary release of a previously

detained defendant. Of late, however, a rising tide of case law has construed the

meaning and reach of § 3142(i) in the context of continuing custody decisions in the

age of coronavirus.

      From these cases a few guiding principles have emerged. First, the very nature

of the standard prescribed by statute—which requires a showing of some

“compelling reason” to warrant temporary release from custody—suggests that such

motions must meet exacting standards and “the few courts that have ordered

temporary release on the basis of such a condition have done so only ‘sparingly’ and

typically in order ‘to permit a defendant’s release where, for example, he is suffering

from a terminal illness or serious injuries[,]’ ” United States of America v. Lee, No.

19-CR-298 (KBJ), 2020 WL 1541049, at *3 (D.D.C. Mar. 30, 2020) (quoting United

States v. Hamilton, No. 19-CR-54-01, 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20,

2020)).

      Second, like the initial decision to detain, a determination of whether a movant

has shown compelling reasons justifying temporary release is an individualized

judgment which takes into account the unique circumstances of each case and each


                                          7
        Case 1:19-cr-00239-JEJ Document 33 Filed 04/23/20 Page 8 of 20




defendant. Thus, courts have allowed for temporary release where a defendant’s

specific circumstances presented a compelling and immediate need for release. For

example, release of a defendant is permitted under § 3142(i) when that defendant is

suffering from a terminal illness or serious injuries. See, e.g., United States v.

Scarpa, 815 F. Supp. 88 (E.D.N.Y. 1993) (permitting release of defendant suffering

from terminal AIDS that could no longer be managed by correctional authorities);

see also United States v. Cordero Caraballo, 185 F. Supp. 2d 143 (D.P.R. 2002)

(permitting release where defendant sustained “serious” and “grotesque” gunshot

wounds, suffered a heart attack, underwent an emergency tracheotomy, was partially

paralyzed, could not use his hands, and had open and infected wounds about his

body, and where the United States Marshal’s Service reused to take custody of him

until his wounds closed).

      There is a necessary corollary to this principle, calling for an individualized

and specific showing of a compelling reason to satisfy the movant’s burden of proof

under § 3142(i). Cases construing § 3142(i) generally “have rejected emergency

motions for release of otherwise healthy and potentially violent defendants based

solely on the generalized risks that COVID-19 admittedly creates for all members

of our society.” United States v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at

*6 (D.D.C. Mar. 30, 2020) (citing United States v. Cox, No. 19-cr-271, 2020 WL

1491180 (D. Nev. Mar. 27, 2020)); United States v. Green, No. 19-cr-304, 2020 WL


                                         8
        Case 1:19-cr-00239-JEJ Document 33 Filed 04/23/20 Page 9 of 20




1477679 (M.D. Fla. Mar. 26, 2020); United States v. Steward, No. 20-cr-52, 2020

WL 1468005 (S.D.N.Y. Mar. 26, 2020); United States v. Hamilton, No. 19-cr-54,

2020 WL 1323036 (E.D.N.Y. Mar. 20, 2020); see also United States v. Clark, No.

19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020). Rather, at a

minimum courts have typically required proof of a “[d]efendant’s particular

vulnerability to the disease [in order to] constitute a compelling reason for release

under § 3142(i).” United States of Am. v. Keith Kennedy, No. 18-20315, 2020 WL

1493481, at *4 (E.D. Mich. Mar. 27, 2020), reconsideration denied sub nom. United

States v. Kennedy, No. 18-20315, 2020 WL 1547878 (E.D. Mich. Apr. 1, 2020).

      The United States Court of Appeals for the Third Circuit has very recently

underscored for us the necessity of a more particularized showing of a compelling

need for release beyond proof of the generalized risks posed by COVID-19 when a

prisoner seeks release from jail. Addressing this question in another custodial

setting, petitions for compassionate release from custody, the court of appeals stated

in terms that are equally applicable here that:

      We do not mean to minimize the risks that COVID-19 poses in the . . .
      prison system, particularly for inmates . . . . But the mere existence of
      COVID-19 in society and the possibility that it may spread to a
      particular prison alone cannot independently justify . . . release.1


1
  For his part Anderson urges us to ignore an individualized consideration of his
case, and find that the pandemic, standing alone, justifies his reels. Given the clear
command of the court of appeals rejecting this notion, we must decline this
invitation.
                                           9
       Case 1:19-cr-00239-JEJ Document 33 Filed 04/23/20 Page 10 of 20




United States of America v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir.

Apr. 2, 2020).

      Finally, any determination of whether a movant has established compelling

reasons which now warrant temporary release from custody must take into account

the important considerations of public safety and flight which animated the original

decision to detain the offender pending trial. Thus, “in considering the propriety of

temporary release, the court would need to balance the reasons advanced for such

release against the risks that were previously identified and resulted in an order of

detention.” United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar.

27, 2020). In practice, therefore, a decision on a motion seeking release under §

3142(i) entails an informed judgment assessing both individual health concerns and

broader public safety interests. In reaching these judgments the court must:

      [E]valuate at least the following factors: (1) the original grounds for the
      defendant’s pretrial detention, (2) the specificity of the defendant’s
      stated COVID-19 concerns, (3) the extent to which the proposed release
      plan is tailored to mitigate or exacerbate other COVID-19 risks to the
      defendant, and (4) the likelihood that the defendant’s proposed release
      would increase COVID-19 risks to others. The court will not
      necessarily weigh these factors equally, but will consider them as a
      whole to help guide the court’s determination as to whether a
      “compelling reason” exists such that temporary release is “necessary.”
      § 3142(i)

United States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan.

Mar. 25, 2020).



                                          10
        Case 1:19-cr-00239-JEJ Document 33 Filed 04/23/20 Page 11 of 20




      It is against this statutory backdrop that we evaluate the instant request for

temporary release from custody.2

          B. The Defendant’s Motion for Temporary Release Will Be Denied.

      Our analysis of this motion begins with the proposition that “[w]hile the

COVID-19 pandemic has given rise to exceptional and exigent circumstances that

require the prompt attention of the courts, it is imperative that they continue to

carefully and impartially apply the proper legal standards that govern each

individual’s particular request for relief.” United States v. Roeder, No. 20-1682,

2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020). In this case, our careful and

impartial application of the legal standards mandated by § 3142(i), requires us to

assess both the public safety grounds for the defendant’s initial detention as well as:

(1) the specificity of the defendant’s stated COVID-19 concerns; (2) the extent to

which the proposed release plan is tailored to mitigate or exacerbate other COVID-

19 risks to the defendant; and (3) the likelihood that the defendant’s proposed release

would increase COVID-19 risks to others. To the extent the defendant is requesting



2
 We note that the specific statutory context of § 3142, which controls here, and our
prior findings that the defendant’s release would present a danger to the community
thoroughly distinguish this case from Thakker v. Doll, 1:20-CV-840, an immigration
detention case relied upon by the defendant in his motion. Simply put, this case
involves an entirely different statutory framework, and the compelling public safety
considerations inspired by our finding that this defendant presented a danger to the
community were completely absent in Thakker.


                                          11
        Case 1:19-cr-00239-JEJ Document 33 Filed 04/23/20 Page 12 of 20




that we abandon the Clark test in favor of a broader assessment of a defendant’s

well-being in the prison setting, we note that our Court of Appeals continues to use

the Clark factors, including the specificity factor, to individually assess a defendant’s

motion for pretrial release during the COVID-19 pandemic. Raia, No. 20-1033, 2020

WL 1647922, at *2 (3d Cir. Apr. 2, 2020).

      Turning first to an individualized evaluation of the defendant’s COVID-19

concerns, our assessment begins with a recognition of the unprecedented health care

crisis presented by the coronavirus pandemic. However, it is clear that under

§ 3142(i), we cannot grant release of a defendant previously deemed to be a danger

to public safety or a risk of flight “based solely on the generalized risks that COVID-

19 admittedly creates for all members of our society.” United States v. Lee, No. 19-

CR-298 (KBJ), 2020 WL 1541049, at *6 (D.D.C. Mar. 30, 2020). In this case, the

defendant’s pleadings do not allege any specific concerns regarding the virus, such

as physical health-related concerns, beyond a genuine, but generalized, concern

regarding the risks created by COVID-19, to warrant his pretrial release. He

contends that merely living in a custodial setting increases his risk of exposure to the

virus. Thus, the COVID-19 concerns in the instant case are speculative at best.3


3
 At the close of the hearing, Anderson’s counsel reported that Anderson had stated
that he had been diagnosed with tuberculosis as a child but counsel reported that he
was unable to obtain records which were overseas. Anderson’s belated assertion that
he suffered from tuberculosis lacks credibility. Anderson did not report this fact at
the time of his arrest. Quite the contrary, at that time Anderson reported good health.
                                           12
       Case 1:19-cr-00239-JEJ Document 33 Filed 04/23/20 Page 13 of 20




      Moreover, the defendant does not provide us with any evidence to suggest that

his proposed release plan to a third-party custodian would mitigate his risk to

exposure of COVID-19 or the risk to others. Anderson’s motion proposes his release

to a proposed third-party custodian, his paramour.4 However, the motion does not

address how this proposed living arrangement would mitigate his exposure or his

paramour’s. Rather, the motion asserts generally that the prisons do not allow for

proper compliance with procedures that tend to limit the spread or exposure of the

virus. On this score, the government asserts that Dauphin County Prison has taken

additional steps during this time to insulate and protect inmates from COVID-19,

steps which it contends have been successful thus far. Indeed, as of the date of this

memorandum, there have been no confirmed cases of COVID-19 out of Dauphin

County Prison.

      However, we must weigh these generalized health concerns against the

substantial public safety considerations which led us to order the defendant’s

detention in the first instance. In this case, the following factors, unique to the



Further, Anderson’s suggestion that he is unable to document this medical condition
because the medical records exist in some remote location ignores the fact that
Anderson reportedly was born and raised in Baltimore, Maryland.

4
 We are also constrained to observe that Anderson’s proffered third-party custodian,
a single parent with a prior criminal record marked by a probation violation who is
currently facing pending criminal charges involving allegations of alcohol abuse, is
particularly problematic.
                                         13
        Case 1:19-cr-00239-JEJ Document 33 Filed 04/23/20 Page 14 of 20




defendant, compelled the decision to detain the defendant as a risk of flight and

danger to the community: the incarceration period the defendant faces on the charged

offenses is lengthy; his prior criminal history spanned a decade and included

controlled substance offenses; the defendant participated in criminal activity while

on probation, parole or supervision; he had a history of alcohol or substance abuse;

and he lacked financially responsible sureties. (Doc. 17). The defendant’s motion

does not address these very serious and grave considerations that ultimately led to

the defendant’s detention in the first instance, nor does it consider the risk to the

community should the motion for release be granted.

      Finally, to the extent the defendant raises Eighth Amendment concerns

relating to a prisoner’s incarceration in a custodial setting during this pandemic, this

argument fails as a matter of law for several reasons. At the outset, Anderson’s

reliance upon the Eighth Amendment is misplaced. As a legal matter it is well-settled

that “[p]retrial detainees are not within the ambit of the Eighth Amendment but are

entitled to the protections of the Due Process clause.” Boring v. Kozakiewicz, 833

F.2d 468, 471 (3d Cir. 1987). We note that the defendant is a pretrial detainee, and

as such, does not have a claim under the Eighth Amendment regarding the conditions

at Dauphin County Prison. See Graham v. Connor, 490 U.S. 386, 392 n. 6 (1989)

(holding that “the Eighth Amendment's Cruel and Unusual Punishments Clause does

not apply until ‘after sentence and conviction’”); Hubbard v. Taylor, 399 F.3d 150,


                                          14
        Case 1:19-cr-00239-JEJ Document 33 Filed 04/23/20 Page 15 of 20




166 (3d Cir. 2005). Rather, a pretrial detainee’s claims regarding the conditions of

his confinement fall within the ambit of the Fifth Amendment’s Due Process clause,

and the proper inquiry is “whether [the conditions of confinement] amount to

punishment of the detainee.” Bell v. Wolfish, 441 U.S. 520, 535 (1979); see also

Davis v. City of Philadelphia, 284 F.Supp.3d 744, 752 (E.D. Pa. 2018); Umarbaev

v. Lowe, 2020 WL 1814157 (M.D. Pa. April 9, 2020) (Kane, J.).

      On this score, it is well-settled that pretrial detention under 18 U.S.C. § 3142,

on its face, does not violate the Fifth Amendment Due Process Clause. United States

v. Salerno, 481 U.S. 739, 742 (1987). Rather, only when the conditions amount to

punishment, and the detention is not reasonably related to a legitimate penological

goal, are a pretrial detainee’s due process rights violated. See Bell, 441 U.S. at 539;

Habbard, 399 F.3d at 159-60. Thus, “[a]bsent showing of an expressed intent to

punish on the part of the detention facility officials, ... if a particular condition or

restriction of pretrial detention is reasonably related to a legitimate governmental

objective, it does not, without more, amount to ‘punishment.’” United States v.

Cook, No. 3:16-CR-312 (M.D. Pa. April 22, 2020) (Mehalchick, M.J.) (quoting Bell,

441 U.S. at 538-39). Specifically, in the context of the recent COVID-19 pandemic,

several courts have declined to hold that a pretrial detainee’s due process rights are

violated simply because they are incarcerated and at a higher risk of contracting the

virus. See e.g., Cook, No. 3:16-CR-312 (M.D. Pa. April 22, 2020) (Mehalchick,


                                          15
       Case 1:19-cr-00239-JEJ Document 33 Filed 04/23/20 Page 16 of 20




M.J.); United States v. Frost, 2020 WL 1899561, at *4 (E.D. Mich. April 17, 2020);

United States v. Leake, 2020 WL 1905150, at *5 (D.D.C. April 17, 2020); United

States v. Stevens, 2020 WL 1888968, at *5 (E.D. Pa. April 16, 2020).

      Here, the defendant asserts that the conditions at Dauphin County Prison are

inadequate and further expose pretrial detainees to the dangers of contracting

COVID-19. While a number of the conditions alleged by Anderson would clearly

be uncomfortable and unpleasant, nothing in Anderson’s presentation supports an

inference that prison officials are imposing these conditions on the defendant as a

punitive measure. Quite the contrary, the Government has provided us with updates

from the warden of Dauphin County Prison that outline the precautionary steps taken

by prison officials to combat the contraction and spread of COVID-19 in the prison.5

Indeed, as of the date of this memorandum, there have been no confirmed cases of

COVID-19 from Dauphin County Prison. Thus, we find that the defendant has not

shown that the conditions of his confinement at Dauphin County Prison have

violated his right to Due Process under the Fifth Amendment.



5
  While the Government asserts that it received a memorandum from the Warden at
Dauphin County Prison, we note that we have received testimony from several
detainees who are currently being held at Dauphin County Prison, testimony that
calls into question the enforcement of these additional safety precautions during the
current pandemic. On this score, we note for the Government that, moving forward,
it should require additional documentation or evidentiary support regarding the
enforcement of these COVID-19 precautions in the prison, perhaps in the form of a
declaration describing safety measures at the prison.
                                         16
       Case 1:19-cr-00239-JEJ Document 33 Filed 04/23/20 Page 17 of 20




      Further, even if we accepted Anderson’s invitation to assess the defendant’s

challenge to these prison conditions under the Eighth Amendment, this claim would

still fail. Under the Eighth Amendment, a prisoner’s rights are violated when prison

officials are deliberately indifferent to a serious risk of harm. Farmer v. Brennan,

511 U.S. 825, 834 (1994). In short, when “analyzing deliberate indifference, a court

must determine whether the prison official ‘acted or failed to act despite his

knowledge of a substantial risk of harm.’ A prisoner plaintiff must prove that the

prison official ‘knows of and disregards an excessive risk to inmate health or

safety.’” Garvey v. Martinez, 2010 WL 569852, at *6 (M.D. Pa. Feb. 11, 2010)

(quoting Farmer, 511 U.S. at 837, 841)). As we have noted:

      “ When an Eighth Amendment claim arises in the context of a challenge
      to conditions of confinement, we must determine if prison officials
      acted with ‘deliberate indifference’ to the inmate's health. Farmer v.
      Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
      The objective inquiry is whether the inmate was ‘denied the minimal
      civilized measure of life's necessities.’ Hudson, 503 U.S. at 9, 112 S.Ct.
      995, 117 L.Ed.2d 156.” Fuentes v. Wagner, 206 F.3d 335, 345 (3d
      Cir.2000).

Smith v. Donate, No. 4:10-CV-2133, 2012 WL 3537017, at *13 (M.D. Pa. June 15,

2012), report and recommendation adopted, No. 4:10-CV-2133, 2012 WL 3537008

(M.D. Pa. Aug. 15, 2012). Further, it is undeniably clear that “the Constitution does

not mandate comfortable prisons.” Rhodes v. Chapman, 452 U.S. 337, 349, 101 S.

Ct. 2392, 2400, 69 L. Ed. 2d 59 (1981). Judged by these exacting standards,

Anderson’s Eighth Amendment conditions of confinement claims fail. Here, the

                                         17
         Case 1:19-cr-00239-JEJ Document 33 Filed 04/23/20 Page 18 of 20




evidence rebuts any claim of deliberate indifference to inmate needs by prison staff.

Quite the contrary, the prison has taken steps sanctioned by the CDC to ensure

inmate safety and to date those efforts have been successful since there have been

no cases of coronavirus reported at the Dauphin County Prison.

      Finally, we note that this very general and sweeping argument attacking

custodial conditions at this facility is in our estimation simply too broad in its reach

to constitute the type of specific compelling reason for release contemplated by §

3142(i). Indeed, if we embraced the view espoused here by Anderson, we would be

compelled to release all detainees housed at this facility simply because of the

general conditions of their confinement. Since Anderson has not shown that those

conditions of confinement are imposed in a punitive manner or deny detainees the

minimal civilized measure of life's necessities, we will decline this invitation.

   IV.    Conclusion

      Weighing and balancing these countervailing considerations we conclude that

the safety concerns that led us to order the detention of the defendant pending trial

have not been overcome by the defendant’s generalized concerns regarding the

spread of or exposure to the COVID-19 virus while incarcerated. Based upon these

findings, the defendant’s motion for temporary release pursuant to 18 U.S.C. §

3142(i) will be DENIED. “Because the Court is mindful that both the conditions in

. . . jail and the COVID-19 pandemic itself are both rapidly evolving, it will entertain


                                          18
       Case 1:19-cr-00239-JEJ Document 33 Filed 04/23/20 Page 19 of 20




a renewed request for release if—at some point in the future—it becomes clear” that

there are compelling reasons that justify the defendant’s release. United States of

America v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30,

2020). Therefore, this order is entered without prejudice to renewal of this motion at

some future date should the defendant’s circumstances materially change.

      An appropriate order follows.



                                       /s/ Martin C. Carlson
                                       Martin C. Carlson
                                       United States Magistrate Judge



DATED: April 23, 2020




                                         19
        Case 1:19-cr-00239-JEJ Document 33 Filed 04/23/20 Page 20 of 20




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :     CRIM. NO. 1:19-CR-239
                                               :
      v.                                       :     (Judge Jones)
                                               :
                                               :     (Magistrate Judge Carlson)
LUMMUMBA ANDERSON                              :

                                      ORDER

      In accordance with the accompanying Memorandum Opinion, the defendant’s

motion for temporary release pursuant to 18 U.S.C. § 3142(i) is DENIED. “Because

the Court is mindful that both the conditions in . . . jail and the COVID-19 pandemic

itself are both rapidly evolving, it will entertain a renewed request for release if—at

some point in the future—it becomes clear” that there are compelling reasons that

justify the defendant’s release. United States of America v. Lee, No. 19-CR-298

(KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30, 2020). Therefore, this order is

entered without prejudice to renewal of this motion at some future date should the

defendant’s circumstances materially change.

      So ordered this 23d day of April 2020.



                                        /s/ Martin C. Carlson
                                        Martin C. Carlson
                                        United States Magistrate Judge



                                          20
